Citation Nr: 1433393	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  11-11 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability (claimed as cold injury residuals of the feet).
 
2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service in United States Army from October 1961 to October 1964. 

These matters come before the Board on appeal from a July 2010 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal. 

The Veteran was afforded a Board hearing in December 2012 before the undersigned, who was authorized to conduct the proceeding via videoconference from the Board's Central Office in Washington, D.C. See 38 U.S.C.A. § 7107(c), (e)(2) (2013).  A transcript (Tr.) of the hearing has been associated with the Veteran's Virtual VA electronic folder.  During the hearing, the undersigned granted the Veteran an additional 30 days, until January 5, 2013, to submit evidence in support of the issues on appeal.  See Hearing Tr. at 11.  

In May 2013, the Board remanded this case for further development.  The case has now been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran is presumed to have entered service in sound condition with respect to his back and feet.

2.  A bilateral foot disability (claimed as cold injury residuals of the feet) is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include any cold injury to the feet.

3.  A low back disability is not shown to be causally or etiologically related to any disease, injury, or incident in service, including the heavy lifting of objects in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral foot disability (claimed as cold injury residuals of the feet) have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002); 38 C.F.R. §§  3.102, 3.303, (2013).

2.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  
In the instant case, the Veteran was sent letters in May and June 2010 that fully addressed all notice elements and were sent prior to the initial July 2010 rating decision in this matter.  The letters provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letters informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment and personnel records, post-service reports of private treatment, and VA examination reports.  The Board has perused the medical records for references to additional treatment reports not of record.  In this regard, the Veteran reported that some private treatment records have been destroyed and are unavailable.  The Board has also carefully reviewed such statements and concludes that no available outstanding evidence has been identified, and that all identified evidence has been obtained to the extent possible.

The Veteran was afforded a VA examination in September 2013 with an addendum opinion in October 2013 to address the etiology of any current bilateral foot and back disabilities.  As the examination and opinion were prepared by competent clinicians who considered the Veteran's claims file and medical history in the report and provided an etiological opinion, complete with rationale, the Board finds that the examination with opinion is adequate to adjudicate the Veteran's claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Moreover, in December 2012, the Veteran was provided an opportunity to set forth his contentions during a hearing before an Acting Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the December 2012 hearing, the undersigned noted the issues on appeal and information was obtained regarding the Veteran's contentions.  Further, the undersigned requested further information concerning pertinent symptoms since service.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claims, to include in-service incurrence, current disability, and a nexus between the two.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the Board remanded the case in May 2013 so that additional service records and medical evidence could be obtained, to include nexus opinions.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Accordingly, the Board finds that all reasonable efforts have been undertaken by VA with respect to the issues decided herein, and no further development is required under these circumstances.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, the Board finds that there was substantial compliance with the May 2013  remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in May 2013 directed the RO to obtain any additional clinical service records as well as service personnel records and any VA treatment records.  The record shows that the RO requested additional service treatment records and the Veteran's service personnel file from the National Personnel Records Center (NPRC) in June 2013 and all additional service records were submitted by the NPRC in September 2013.  Moreover, a notation in the records shows that the Veteran has never received treated at the VA, and the Veteran himself has indicated that he has not received treatment at the VA.  As no VA treatment records have been procured on remand, and it does not appear that there are any outstanding, any further attempts to obtain the information would be futile. Further, the RO was also directed to schedule the Veteran for a VA examination.  As noted above, the Veteran was afforded a VA examination in September 2013 and addendum opinion was prepared the following month.  The examination with opinion is adequate for appellate review.  Accordingly, the Board finds that there has been substantial compliance with the May 2013 Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

Analysis

The Veteran is seeking service connection for a bilateral foot disability and a low back disability.  Throughout the pendency of this appeal, the Veteran has maintained that he incurred both frostbite and low back injuries while participating in cold-weather survival exercises and combat field maneuvers in eastern Germany, near the Czech border.  See August 2010 Veteran's Statement; Hearing Tr. at 3-4, 12-13.  The Veteran has further maintained that, on "numerous occasions" during these tri-annual exercises, he reported to sick call, where he was prescribed "soak[ing] solution[s]" for his frostbitten feet and painkillers for his back.  See August 2010 Veteran's Statement; Hearing Tr. at 5, 12-13.  Additionally, the Veteran has claimed that the Army medical personnel who treated him on sick call took X-rays of his spine.  See Hearing Tr. at 13.  He also has alleged that he was periodically taken off duty for three-day intervals so that his feet and back could recover.  See Hearing Tr. at 5, 13.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to service connection for a disability on a direct basis generally requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the instant case, the Veteran has not been diagnosed with one of the disabilities enumerated at 38 C.F.R. § 3.309(a) and, in turn, the use of continuity of symptomatology to establish service connection is precluded.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As observed in the Board's prior remand, the report of the Veteran's October 1961 service entrance examination contains a subjective history of "cramps in the legs" and "foot trouble."  See October 24, 1961, Report of Medical History.  Moreover, the Veteran has since indicated that an Army physician in Germany told him that he had a "curvature" of the back and "should not have been allowed in service."  See August 2010 Veteran's Statement.  Significantly, however, no foot or low back abnormality was clinically shown at the time the Veteran entered service.  Nor is there evidence of record that establishes that such an abnormality clearly and unmistakably existed prior to his enlistment.  38 U.S.C.A. §§ 1111, 1137 (West 2002); see also, Wagner v. Principi, 370 F.3d 1089 (Fed. Cir., 2004) (holding that every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates both that the disease or injury existed before acceptance and enrollment, and that it was not aggravated by such service).  Accordingly, the Veteran is presumed to have been sound upon entry for purposes of this appeal .  Id.  As such, his claims turn on the traditional service-connection elements of in-service incurrence and nexus.  

While service treatment records document numerous other sick call visits, they are silent with respect to any injuries or complaints pertaining to the feet or back.  The Veteran's service separation examination in September 1964 shows that the feet and spine were clinically evaluated as normal.  Significantly, in his contemporaneous medical history, the Veteran expressly denied any problems with the feet or low back.  Subsequently, he signed a statement indicating that there had been no change in his condition since the September 1964 examination.   Thus, service treatment records do not establish the presence of a chronic disability in service.  

However, the Veteran has submitted photographs, taken during his overseas deployment, which confirm that he and members of his unit were directly exposed to cold and snow during training exercises.  See Photographs received on January 7, 2013.  Moreover, with respect to his lower back, the Veteran has reported the incurrence of multiple injuries during armored personnel carrier (APC) training exercises in Germany.  He has explained that he was required to lift the base plates of "heavy mortars," weighing between 75 and 125 pounds, and to transport these weapons up to "40 or 50 yards away" from the APC, while operating .50-caliber machine guns.  See August 2010 Veteran's Statement; Hearing Tr. at 12, 18.  The Veteran's service personnel records showed that he served in Germany and held the military occupational specialty (MOS) of heavy weapons infantryman.  Accordingly, in its prior remand, the Board accepted the Veteran's lay assertions, and the corroborating photographs, as competent and credible evidence of in-service cold exposure.  Moreover, the Board considered the Veteran's account of in-service heavy lifting, which he is competent to report, to be consistent with the circumstances of his active service and therefore credible.  See Layno v. Brown, 6 Vet. App. 465, 470.  Therefore, although it has not been shown that the Veteran had a chronic disorder of either the back or feet in service, the Board concedes that he was exposed to cold and that he performed heavy lifting of objects in service.

In light of the Veteran's in-service incidents of being exposed to cold and lifting heavy objects, this appeal hinges on whether the any of the Veteran's current disorders are related to those in-service events.

The Board recognizes that the Veteran has written and testified at length regarding the persistent bilateral foot pain, swelling, redness, and related symptoms that he has experienced since leaving service.  See Hearing Tr. at 6.  Indeed, the Veteran has reported undergoing foot surgery in the early 1970s, when he was under the care of a private podiatrist who is no longer in practice and whose records are unavailable.  See Hearing Tr. at 7.  In addition, the Veteran has emphasized that he continues to suffer from residual discomfort in the "small bones" of his feet, as well as persistent gait abnormalities, protrusion of the toes, and a sensation of coldness throughout his feet.  See Hearing Tr. at 7-8.  His wife also has testified regarding the Veteran's "arched feet" and his lack of toenails.  See Hearing Tr. at 15.  Similarly, the Veteran and his spouse have attested to the chronic low back problems that the Veteran has endured since his release from service.  Specifically, the Veteran has testified that, since leaving the Army, he has had to learn to sleep on his side because his back has been too painful to bear his weight.  See Hearing Tr. at 14.  He also has acknowledged a long history of difficulties performing yard work and caring for his daughters as a result of his lower back pain.  Id.  In terms of current symptoms, the Veteran has indicated that his back pain necessitates the use of a brace and over-the-counter medication.  See Hearing Tr. at 17.  Even with such treatment, the Veteran professes to be unable to lift anything that weighs more than 10-15 pounds, and his spouse has corroborated that assertion.  See Hearing Tr. at 16.  The Veteran's spouse also has attested to the Veteran's history of low back problems, prior to their marriage, which were relayed to her by the Veteran's mother.  Id.

As an initial matter, and as alluded to above, this evidence of continuity of symptoms alone is insufficient evidence to establish service connection under 
38 C.F.R. § 3.303(b).  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Further, these lay statements, while competent and credible to the extent that they relate symptoms experienced by the Veteran and symptoms observable by his spouse, are not probative as to the question of whether a chronic disability of the feet or back was incurred in or is otherwise related two the conceded in-service events.  In this regard, although a lay person is deemed competent to provide opinions on some medical issues, see Kahana v. Shinseki, 
24 Vet. App. 428, 435 (2011), the underlying diagnoses and etiologies of the Veteran's current bilateral foot and low back problems fall outside the realm of the common knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (noting that lay persons are not competent to diagnose cancer).  As such, whether the Veteran's cold weather exposure and heavy lifting in service are in any way related to any of his current bilateral foot and low back disabilities are matters that require medical expertise to resolve.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his [active service], he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  

Accordingly, the Board remanded this case to afford the Veteran a VA examination, which was done in September 2013.  With respect to the feet, the Veteran reported frostbite injury to both feet while stationed in Germany.  He also stated that he had 5th metatarsal resections done bilaterally by a podiatrist and gradual onset of bunions bilaterally.  He also provided that his feet have been "feeling cold" since injury.  After examining the Veteran, the examiner diagnosed metatarsalgia, hammer toes and hallux valgus with an onset date of 1970s.  A contemporaneous x-ray showed post-surgical changes from bilateral metatarsal head resections (5th) and hallux valgus bilaterally.   With respect to the low back, at the examination, the Veteran reported repetitive lifting injury in the military in mid-1960s.  He could not remember a specific injury, but reported having intermittent episodes of low back pain since that time.  On examination, range of motion testing was normal and there were no additional limitations following repetitive use.  However, there was tenderness to palpation and functional limitation due to pain.  A contemporaneous x-ray was negative for any findings of arthritis.  After reviewing the claims file and examining the Veteran, the examiner diagnosed lumbago. 

In an October 2013 addendum, after reviewing the record, including the September 2013 examination report, another examiner opined that the claimed feet and back conditions were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  With respect to the low back, the examiner observed that the VA examination showed normal radiographs without degenerative disease and normal functional range of motion on examination.  Any exercises and training during the Veteran's time in service was unlikely to be a direct cause of his current back pain as there was no specific injury and back pain is a multifactorial disease.  The examiner continued that in regard to his feet diagnosis of bilateral hallux valgus, bilateral second metatarsalgia and hammer toes, it was unlikely that these disorders were caused by his time in service as they have a strong genetic component, were multifactorial, and would be affected by activities throughout his life before and after his time in service.  Significantly, the examiner did not see any specific relation with his foot diagnosis and any cold weather injury that would have occurred in his combat training in Germany.  

In a December 2013 statement, the Veteran asserted that this examination was inadequate because the examiner did not ask about his symptoms and only asked him four questions and then sent him for x-ray.  In sum, he appears to claim that the examination was not thorough.  However, the examination report acknowledged the Veteran's history of being exposed to cold weather and heavy lifting of objects in service and his reported symptoms of intermittent back pain, his feet feeling cold, and the gradual onset of bunions and past metatarsal head resections.  Additionally, the examiner provided a detailed examination of the feet and back, including x-rays.  Again, both the VA examiners considered the Veteran's claims file and medical history in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, an etiological opinion, complete with the rationale described above, was provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board finds that the examination report with addendum opinion is adequate for appellate review and assigns great probative value to the VA examiner's opinion.

Based on the evidence of record, the Board finds that service connection for a bilateral foot disability and low back disability is not warranted.  While the Veteran is competent to report suffering from cold injuries to his feet as well as back pain from heavy lifting during combat maneuvers and the Board has accepted his statements as evidence of incidents in service, there is no competent medical evidence linking any current bilateral foot or back disabilities to the conceded incidents active service.  The highly probative September 2013 VA examination with subsequent October 2013 addendum opinion instead suggested that the Veteran's current feet and back disabilities were "less likely than not" related to these events.  

Further, there is no competent medical evidence of record to refute this opinion.  The Veteran himself, as well as his spouse, may believe that his feet and back disabilities are related to his active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a layperson may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, laypersons are not competent to address etiology in the present case.

In conclusion, based on the above analysis, a preponderance of the evidence is against the Veteran's claim for service connection for a bilateral foot disability (claimed as cold injury residuals of the feet) and a low back disability.  As the preponderance of the evidence weighs against the claims, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a bilateral foot disability (claimed as cold injury residuals of the feet) is denied.

Service connection for a low back disability is denied.




____________________________________________
K. GIELOW
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


